Citation Nr: 1444139	
Decision Date: 10/03/14    Archive Date: 10/10/14

DOCKET NO. 13-24 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a cervical spine disability, to include stenosis, degenerative disc disease (DDD), cervical spine radiculopathy and rheumatoid arthritis, and, if so, whether the reopened claim should be granted.

2. Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a right ankle condition, to include tenosynovitis and as a residual of rheumatoid arthritis, and, if so, whether the reopened claim should be granted.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1958 to September 1961.

This matter is before the Board of Veterans' Appeals (Board) on appeal from October 2011 and December 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

By way of background, the RO denied the Veteran's petition to reopen his claim of service connection for a cervical spine disability in October 2011. The RO then received a notice of disagreement as to the continued denial of that claim in September 2012, which is within the applicable one year period. Therefore, the October 2011 denial of the petition to reopen, and the Veteran's appeal as to the issue of reopening a claim of service connection for a cervical spine disability stems from that decision. The September 2012 notice of disagreement also mentioned a claim for a right ankle disability which was properly considered a petition to reopen the previously denied claim for service connection for a right ankle disability, and which was denied in a December 2012 rating decision. Thus, the Veteran's appeal concerning reopening of a claim for service connection for a right ankle disability stems from the December 2012 rating decision.

In any case involving a finally denied claim, the Board must address whether new and material evidence has been received to reopen before addressing the merits of the claim, regardless of whether or not the agency of original jurisdiction (AOJ) has already addressed the question. Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Wakeford v. Brown, 8 Vet. App. 237, 239-40 (1995).

The RO reopened the claims of service connection for cervical spine and right ankle disabilities in its August 2013 statement of the case, and then subsequently denied the claims on the merits. As the AOJ has adjudicated the claims on appeal on the merits, the Board finds that a decision on the merits in this appeal would not prejudice to the Veteran. See Hickson v. Shinseki, 23 Vet. App. 394 (2010).

The Veteran, as a layperson, is not competent to distinguish between competing diagnoses, and so a claim of service connection for one is considered a claim for all. Clemons v. Shinseki, 23 Vet. App. 1 (2009). As such, the Board has expanded the issues on appeal to be service connection for a cervical spine disability, to include stenosis, degenerative disc disease (DDD), cervical spine radiculopathy and rheumatoid arthritis, and service connection for a right ankle condition, to include tenosynovitis and as a residual of rheumatoid arthritis, as noted in the August 2014 hearing transcript. Id.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in July 2014. A transcript of the hearing is associated with the Veteran's electronic claims file.

The Board has reviewed the electronic records maintained in both the Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). 38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of service connection for a cervical spine disability and a right ankle disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. A December 2004 rating decision denied reopening of a claim for service connection for a cervical spine disability. The Veteran was notified of his rights but did not appeal or submit new and material evidence during the appellate period.

2. A January 2000 rating decision denied reopening of a claim for service connection for a right ankle disability. The Veteran was notified of his rights but did not appeal or submit new and material evidence during the appellate period.

3. In April 2011, the Veteran submitted official relevant service personnel records that relate to the Veteran's claimed in-service event, injury or disease, which were in existence at the time of the previous denials, but were not previously associated with the claims file at the time of the prior final denials.


CONCLUSIONS OF LAW

1. The January 2000 and December 2004 rating decisions are final. 38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2000 & 2004).

2. New relevant official service treatment records have been received, warranting de novo review of the Veteran's claim for service connection for an acquired psychiatric disorder, to include bipolar disorder, depression and a mood disorder. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(c)(1) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to provide notice and duty to assistance with respect to the Veteran's claim. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). In light of the fully favorable decision as to the issue of reopening, no further discussion of compliance with VA's duty to notify and assist as is necessary. See Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007). The claim requires further development, which is discussed in the remand section below.

II. New and Material Evidence

Generally, where a claim has been finally adjudicated, a claimant must present new and material evidence to reopen the previously denied claim. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). New evidence is evidence not previously submitted to agency decision makers. 38 C.F.R. § 3.156(a). Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. Id. New and material evidence cannot be either cumulative or redundant of the evidence of record at the time of the last prior final denial and must raise a reasonable possibility of substantiating the claim. Id. 

That notwithstanding, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file at the time of the prior decision, VA must reconsider the claim regardless of the provisions relating to new and material evidence. 38 C.F.R. § 3.156(c). Relevant service department records include service records that are related to a claimed in-service event, injury or disease. Id.

Here, the RO last finally denied service connection for a right ankle disability in January 2000, and denied reopening of a claim for service connection for a cervical spine disability in December 2004. The Veteran was notified of both decisions, but the Veteran did not file a notice of disagreement or submit new and material evidence during the applicable one year appellate period for either decision. Therefore, both the January 2000 and December 2004 rating decisions became final. 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2000 & 2004).

In April 2011, the Veteran submitted a service treatment record, which reflected a December 28, 1960 notation showing that the Veteran had been involved in an auto accident. It was also noted that this auto accident had caused a right ankle injury. The record appears to be official, was submitted after the last prior denial, and relates to the Veteran's claimed in-service injury, as it shows that the Veteran was involved in a motor vehicle accident while in service and the Veteran has consistently attributed his cervical spine and right ankle disabilities to the in-service motor vehicle accident. 38 C.F.R. § 3.156(c). As such, new and material evidence is not required in this case and VA must reconsider the Veteran's claim on a de novo basis. Id.


ORDER

New relevant official service treatment records having been received, the claim for service connection for a cervical spine disability, to include stenosis, degenerative disc disease (DDD), cervical spine radiculopathy and rheumatoid arthritis, is reopened; the appeal is granted to this extent only.

New relevant official service treatment records having been received, the claim for service connection for a right ankle condition, to include tenosynovitis and residuals of rheumatoid arthritis, is reopened; the appeal is granted to this extent only.


REMAND

The Veteran has indicated that he has been treated by VA for his disabilities since shortly after his separation from service. However, the treatment records associated with the claims file only go back to approximately 1994. Contact the Veteran and request that he identify the VA Medical Centers where he sought treatment. Then make appropriate efforts to obtain any treatment records from any VA Medical Centers so identified by the Veteran.

VA must provide an examination that is adequate for rating purposes. Barr v. Nicholson, 21 Vet. App. 303 (2007). In this case, the February 2013 examiner stated that the conditions were less likely than not related to service, but in her rationale indicated that she could not provide an opinion as she did not have access to the Veteran's Naval Hospital Records from 1960 and the old VA treatment records from 1960 to 1995. As the opinion is inconclusive, there is still insufficient medical evidence on which to decide the claim. See McLendon v. Nicholson, 20 Vet. App. 79, 85 (2006). Therefore, the Board finds that after all available VA treatment records have been obtained, the Veteran must be scheduled for a new VA examination to determine the nature and etiology of his claimed right ankle and cervical spine disabilities.

While on remand, appropriate efforts must be made to obtain any records, whether VA or private, identified and authorized for release by the Veteran.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1. Contact the Veteran and request that he identify any further VA Medical Centers at which he has received treatment following service. Appropriate efforts should be made to obtain and associate with the electronic claims file any further VA medical records located at any facility identified by the Veteran.

All actions to obtain the records should be documented. If the records cannot be located or do not exist, a memorandum of unavailability should be associated with the claims file, and the Veteran should be notified and given an opportunity to provide them.

2. After undertaking the development listed above to the extent possible, schedule the Veteran for a VA examination with appropriate medical professional to determine the nature and etiology of the Veteran's claimed cervical spine and right ankle disabilities. The claims file must be made available to and reviewed by the examiner. A note that it was reviewed should be included in the report. All testing deemed necessary should be conducted.

After reviewing the electronic files, the examiner should answer the following questions:

a) Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's cervical spine disability to include stenosis, degenerative disc disease (DDD), cervical spine radiculopathy and rheumatoid arthritis, was incurred or aggravated in service?

b) Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's right ankle disability, to include tenosynovitis and as a residual of rheumatoid arthritis, was incurred or aggravated in service?

The examiner should render an opinion, to the extent possible, based on the lay and medical evidence of record. VA has attempted to locate inpatient records from the Naval Hospital in Charleston, South Carolina, but the records are unavailable. A detailed rationale supporting the examiner's opinion should be provided. In forming the opinion, the examiner must consider all lay statements of record. The Veteran's lay statements concerning the lack of seatbelts in the vehicle he was driving at the time of the in-service motor vehicle accident should be considered to be credible.

If the examiner again feels that the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training). Jones v. Shinseki, 23 Vet. App. 382 (2010).

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

3. Thereafter, readjudicate the issues on appeal as noted above. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period to respond

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


